DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hopping et al. (PG PUB 2005/0209563).
Re claim 1, Hopping disclose a disposable unit (all of the components seen Fig 1 except for actuator unit 60) for use in renal replacement therapy (Para 97), comprising: a fluid circuit 12+20+28+32+50+ 54+68+68+76 (Fig 7) including a plurality of fluid lines 12,20,28,32,54,68,68 (Fig 1,7) and a manifold 50 (Fig 1,7) connecting the fluid lines and allowing flow between any of the fluid lines (Para 98; it is noted that the phrase “between any of the fluid lines” does not require flow between all of the fluid lines – in other words, since the manifold allows connection between even just two lines, this limitation is met); an empty batch container 38 (Fig 1; Para 230 discloses that the disposable unit does not have fluid in it prior to priming and therefore is “empty” prior to priming) sized to receive a mixture of one or more concentrates and purified water that combine into a treatment fluid (it is noted that the phrase “sized to receive a mixture of one or more concentrates and purified water that combine into a treatment fluid” is a functional limitation and, therefore, “purified water” and “a treatment fluid” are not a part of the claimed invention; to meet this limitation, the batch container only has to be of a size that is capable of receiving one or more concentrates and purified water; as seen in Fig 20, for example, the batch container 38 can receive fluid from multiple bags 14, 16, 22 and therefore is “sized” in the manner claimed); one or more concentrate containers 14,16,22 (Fig 1) interconnected by the fluid circuit (as seen in Fig 1); the fluid circuit being configured to be actuated by a predefined fluid management system to define multiple flow paths therewithin (it is noted that the phrase “being configured to be actuated by a predefined fluid management system to define multiple flow paths” is a functional recitation and, therefore, “a predefined fluid management system” is not a part of the claimed invention; this limitation is met in view of Para 98 that discusses operation with a predefined fluid management system 60 and Para 101 that discusses the multiple flow paths that can be defined); said fluid circuit having a port 130 (Fig 4) with either a connector for a patient line or the patient line 12 (Fig 1; Fig 7 shows the port 130 is connected to the patient line 12); the concentrate containers being prefilled with the one or more concentrates (Para 99); a substantially straight pump tubing segment (labeled in annotated Fig A below; it is noted that the use of the term “segment” means that the entire tube 76 does not have to be used to read on the “substantially straight pump tubing segment” – rather, any portion/section of tube 76 that is “substantially straight” can read on the claimed feature; additionally, the use of the term “substantially” means that the pump tubing segment does not have to be completely straight, but rather could incorporate a slight curve) connected to said fluid circuit and arranged to interconnect two portions (labeled in annotated Fig B below; one “portion” is above the dashed line and includes connector 130 and a second “portion” is below the dashed line and includes connectors 118,120,122,124,126,128) of the manifold for flow therethrough (Para 117), said pump tubing segment having a substantially straight central portion (labeled in annotated Fig A below; as seen in Fig A below, the “portion” is central to the “substantially straight pump tubing segment”; also, it is noted that the use of the term “substantially” means that the portion does not have to be completely straight, but rather could incorporate a slight curve) arranged to engage a pump (it is noted that the phrase “arranged to engage a pump” is a functional limitation and, therefore, a “pump” is not a part of the claimed invention; this limitation is met in view of Fig 8 and Para 111 that disclose that the labeled “substantially straight central portion” is engaged by “pump roller 80” of “pump 100”). 



    PNG
    media_image1.png
    479
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    825
    media_image2.png
    Greyscale


Re claim 3, Hopping discloses that the batch container is a bag (Para 251, “warmer bag 38”).
Re claim 4, Hopping discloses that the batch container and the one or more concentrate containers are bags (Para 251, “warmer bag 38”; Para 99, “bags 14, 24, 22, 16”). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopping et al. (PG PUB 2005/0209563) in view of Peabody et al. (PG PUB 2002/0162778).
Re claim 2, Hopping discloses that the fluid circuit is further configured to connect the batch container via two openings (which tubes 68 connect to in Fig 1,20; labeled as “heater inlet” and “heater outlet” in Fig C below) in the batch container (as seen in Fig 1,2). Hopping does not disclose that, when the fluid circuit is suitably actuated by said predefined fluid management system, fluid can flow between said two openings through said pump tubing segment. Peabody, however, teach a substantially similar system for use in a renal replacement therapy (Para 1) comprising a plurality of concentrate containers 80,82,84,86 (Fig 1A; comparable to concentrate containers 14,16,22 of Hopping) that deliver fluid to tubing (not labeled but seen moving through gears of pump 126 in Fig 1B; comparable to tube 76 of Hopping) that engages with a pump 126 (Fig 1A; comparable to pump 100 of Hopping) to deliver the fluid to a heater 120 (Fig 1B; comparable to heater 38 of Hopping), so that it can then be delivered to a patient P (Para 42; comparable to patient 18 of Hopping); Peabody teaches that, instead of delivering the fluid to the patient after one pass through the heater, the fluid could bypass the patient and recirculate through the above system (via recirculation path R2, Fig 1B; Para 41) for the purpose of reaching a temperature that is desired by the patient (Para 41,47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping to include recirculating the fluid through the pump and heater prior to delivering the fluid to the patient, as taught by Peabody, for the purpose of reaching a temperature that is desired by the patient (Para 41,47). One of ordinary skill in the art would recognize that by recirculating the fluid between the pump 100 and the heater 38 of Hopping in the manner taught by Peabody, the fluid would pass through the entire tube 76, thus passing through the “pump tubing segment” of tube 76; by doing so, fluid would be flowing from the one of the openings (the “heater outlet” as labeled in Fig C below) through the pump tubing segment to the other of the openings (the “heater inlet” as labeled in Fig C below) as claimed (this pathway has been highlighted into Fig C below for clarity).

    PNG
    media_image3.png
    768
    474
    media_image3.png
    Greyscale


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopping et al. (PG PUB 2005/0209563) in view of Pan (PG PUB 2011/0160649).
Re claim 5, Hopping discloses that the disposable unit encloses an internal fluid handling volume (within containers 14, 16 and 22, lines 20, 54, 28 and 12, pump tubing segment 76 and cassette 50, as seen in Fig 1) but does not explicitly disclose that it is sealed and sterile. Pan, however, teaches a substantially similar disposable unit 30 (Fig 4) that encloses an internal fluid handling volume that is sealed and sterile (Para 52) for the purpose of ensuring that bacteria or other contaminants are not introduced into the environment (Para 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify to include the disposable unit such that the internal fluid handling volume is sealed and sterile, as taught by Pan, for the purpose of ensuring that bacteria or other contaminants are not introduced into the environment (Para 52).

Claims 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopping et al. (PG PUB 2005/0209563) in view of Peabody et al. (PG PUB 2002/0162778), Schnell et al. (PG PUB 2007/0179422) and Kulin et al. (US Pat 4,412,834).
Re claim 6, Hopping disclose a disposable unit (all of the components seen Fig 1 except for actuator unit 60) for renal replacement therapy (Para 97), the disposable unit comprising: a batch container 38 (Fig 1) that is empty before insertion into a medical treatment device that provides the renal replacement therapy to a patient (Para 230 discloses that the disposable unit does not have fluid in it prior to priming and therefore is “empty” prior to priming); one or more concentrate containers 14,16,22 (Fig 1) that contain a concentrated medicament (Para 99) that requires dilution before use in the renal replacement therapy (it is noted that although Hopping is silent to dilution of the concentrated medicament, the claim is not a method claim and therefore, since one of ordinary skill in the art would recognize that any medicament could be diluted if a physician determines that it is too strong for a patient, this limitation is met); a flow switch 50 (Fig 1,4) interconnecting the one or more concentrate containers and the batch container (as seen in Fig 1,20); the flow switch being configured to be actuated by a predefined fluid management system to define multiple flow paths within the flow switch (it is noted that the phrase “being configured to be actuated by a predefined fluid management system to define multiple flow paths” is a functional recitation and, therefore, “a predefined fluid management system” is not a part of the claimed invention; this limitation is met in view of Para 98 that discusses operation with a predefined fluid management system 60 and Para 101 that discusses the multiple flow paths that can be defined); said flow switch having a port 130 (Fig 4) with a patient line 12 (Fig 1; Fig 7 shows the port 130 connected to the patient line 12); the one or more concentrate containers being prefilled with the concentrated medicament (Para 99); the batch container having two openings (one opening connected to the left-most tube 68 of Fig 1 and another opening connected to the right-most tube 68 of Fig 1,20; labeled in Fig C above as “heater inlet” and “heater outlet”); and a pump tubing segment 76 (Fig 4) connected to said flow switch and arranged to selectively interconnect said port for flow therethrough (Para 117).
Hopping does not disclose that the flow switch is arranged to selectively connect the batch container via the two openings such that when the flow switch is suitably actuated by said predefined fluid management system, fluid is allowed to flow from one of said two openings to another one of said two openings through said pump tubing segment.  Hopping also does not disclose that the patient line has two collinear tubes attached along their lengths and a pressure pod at a patient end of the two collinear tubes, with one of the two collinear tubes being configured for connecting an air side of the pressure pod to a pressure transducer, wherein a first end of the one of the two collinear tubes is connected to an air chamber of the pressure pod. 
Peabody, however, teach a substantially similar system for use in a renal replacement therapy (Para 1) comprising a plurality of concentrate containers 80,82,84,86 (Fig 1A; comparable to concentrate containers 14,16,22 of Hopping) that deliver fluid to tubing (not labeled but seen moving through gears of pump 126 in Fig 1B; comparable to tube 76 of Hopping) that engages with a pump 126 (Fig 1A; comparable to pump 100 of Hopping) to deliver the fluid to a heater 120 (Fig 1B; comparable to heater 38 of Hopping), so that it can then be delivered to a patient P (Para 42; comparable to patient 18 of Hopping); Peabody teaches that, instead of delivering the fluid to the patient after one pass through the heater, the fluid could bypass the patient and recirculate through the above system (via recirculation path R2, Fig 1B; Para 41) for the purpose of reaching a temperature that is desired by the patient (Para 41,47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping to include recirculating the fluid through the pump and heater prior to delivering the fluid to the patient, as taught by Peabody, for the purpose of reaching a temperature that is desired by the patient (Para 41,47). One of ordinary skill in the art would recognize that by recirculating the fluid between the pump 100 and the heater 38 of Hopping in the manner taught by Peabody, the fluid would pass through the tube 76; by doing so, the switch would be arranged to selectively connect the batch container via the two openings such that when the flow switch is suitably acted by said predefined fluid management system, fluid is allowed to flow from one of said two openings (the “heater outlet” as labeled in Fig C above) to another one of said two openings (the “heater inlet” as labeled in Fig C above) through said pump tubing segment as claimed (this pathway has been highlighted into Fig C above for clarity).
Hopping as modified by Peabody above still does not disclose that the patient line has two collinear tubes attached along their lengths and a pressure pod at a patient end of the two collinear tubes, with one of the two collinear tubes being configured for connecting an air side of the pressure pod to a pressure transducer, wherein a first end of the one of the two collinear tubes is connected to an air chamber of the pressure pod.
Schnell, however, teaches a patient line 10 (Fig 1) has two tubes 11,42 (Fig 1) and a pressure pod 12 (Fig 1) at a patient end with one of the tubes (tube 42) being configured for connecting an air side (to the right in Fig 1) of the pressure pod to a pressure transducer (as seen in Fig 1; it is noted that the phrase “configured for connecting an air side of the pressure pod to a pressure transducer” is a functional limitation and, therefore, “a pressure transducer” is not a part of the claimed invention; in view of Para 59, this limitation is met) and the other end of the one of the tubes being connected to an air chamber 48 (Fig 4; Para 61) of the pressure pod for the purpose of allowing for moment-by-moment, real time pressure monitoring (Para 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping/Peabody to include the patient line with two tubes and a pressure pod, as taught by Schnell, for the purpose of allowing for moment-by-moment, real time pressure monitoring (Para 60). 
Hopping as modified by Peabody and Schnell above still does not disclose that the two tubes of the patient line are collinear and attached along their lengths. 
Kulin, however, teach a patient line having two collinear tubes (see Fig 1 where two collinear tubes extend to the right from connector 11 and are attached along their lengths via connector arms 24 and 26; Col 6, Lines 59-63) for the purpose of simplifying manufacturing (Para 247 of Hopping). Further, one of ordinary skill in the art would recognize that arranging tubes collinear would provide the benefit of a more compact and easier-to-use device. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping/Peabody/Schnell to include the two tubes of Schnell as collinear and attached along their lengths, as taught by Kulin, for the purpose of simplifying manufacturing (Para 247 of Hopping et al.) and providing a more compact and easier-to-use device. 
Re claim 8, Hopping discloses that the batch container is a bag (Para 251, “warmer bag 38”).
Re claim 9, Hopping discloses that the batch container and the one or more concentrate containers are bags (Para 251, “warmer bag 38”; Para 99, “bags 14, 24, 22, 16”). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopping et al. (PG PUB 2005/0209563)/Peabody et al. (PG PUB 2002/0162778)/ Schnell et al. (PG PUB 2007/0179422)/Kulin et al. (US Pat 4,412,834) in view of Pan (PG PUB 2011/0160649).
Re claim 10, Hopping discloses that the disposable unit encloses an internal fluid handling volume (within containers 14, 16 and 22, lines 20, 54, 28 and 12, pump tubing segment 76 and cassette 50, as seen in Fig 1) but Hopping/Peabody/Schnell/Kulin does not explicitly disclose that it is sealed and sterile. Pan, however, teaches a substantially similar disposable unit 30 (Fig 4) that encloses an internal fluid handling volume that is sealed and sterile (Para 52) for the purpose of ensuring that bacteria or other contaminants are not introduced into the environment (Para 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hopping/Peabody/Schnell/Kulin to include the disposable unit such that the internal fluid handling volume is sealed and sterile, as taught by Pan, for the purpose of ensuring that bacteria or other contaminants are not introduced into the environment (Para 52).

Response to Arguments
Applicant’s arguments filed 3/3/2022 have been fully considered.
Although the Advisory Action mailed 3/18/2022 indicated that the amendments to claim 1 appeared to overcome the previously cited combination of Hopping and Pan, upon further review of the Hopping reference, the Examiner determined that another interpretation of Hopping could be applied to the claims. Under this new interpretation (as applied above), a segment/portion/section/part of tube 76 that directly contacts pump roller 80 is used to read on the “substantially straight pump tubing segment” and the “substantially straight central portion” of claim 1 while the heater 38 is used to read on the “batch container” of claims 1 and 6. 
Applicant’s arguments pertaining to the previous rejections are moot as they deal with a different interpretation of Hopping than that which is being applied presently and because Pan is no longer used in the rejections of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783